Exhibit 10.2

[g158641kei001.gif]

7900  69th Avenue ~ Greenfield, Minnesota   55373 ~ Phone:  (763) 477-4774 ~
Fax:  (763) 477-5174

PROJECT:

 

Little Sioux Corn Processors

 

CHANGE ORDER NO:

 

1-1

 

 

4808 “F” Ave.

 

 

 

 

 

 

Marcus, IA. 50126

 

DATE:

 

July 17, 2006

 

 

 

 

 

 

 

 

 

 

 

PROJECT NO:

 

03-06 IA

ATTN:

 

Steve Roe

 

 

 

 

 

 

 

 

ORIGINAL COMPLETION DATE;

 

September 1, 2007

 

 

 

 

 

 

 

 

 

 

 

CONTRACT FOR:

 

 

 

The contract is changed as follows:

#

 

COST

 

DESCRIPTION

 

1

 

$

936,000.00

 

DDG Storage Building Expansion, 125’ x 100’ by 39’ eave.

 

 

 

 

 

Per our proposal #06038-1 dated 7/17/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

936,000.00

 

TOTAL

 

 

Original Contract Sum

 

$

5,673,025.00

 

Net change by previously authorized Change Order(s)

 

$

17,200.00

 

Contract Sum prior to this Change Order

 

$

5,690,225.00

 

Contract Sum will be increased by this Change Order in the amount of

 

$

936,000.00

 

New Contract Sum including this Change Order

 

$

6,626,225.00

 

Contract Time to be increased by (working days)

 

0

 

Revised date of Substantial Completion

 

September 1, 2007

 

 

Accepted By:

 

 

 

 

 

 

McC Inc.

 

Little Sioux Corn Processors

 

 

CONTRACTOR

 

OWNER

 

 

 

 

 

 

 

 

 

/s/ Stephen G. Roe

 

 

By: Rick Holthaus, Project Manager

 

By: Steve Roe

 

 

 

 

 

 

 

 

 

7/21/06

 

 

Date: 7/17/2006

 

Date:

 


--------------------------------------------------------------------------------